Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       October 20, 2015



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II

    STATE OF WASHINGTON,                                           No. 45379-7-II

                               Respondent,                 PART PUBLISHED OPINION

           v.

    ALFRED JAMES THIERRY, JR.,

                               Appellant.

        BJORGEN, J. — The State charged Alfred James Thierry Jr. with four counts of first

degree child rape and two counts of first degree child molestation, based on conduct against his

son, JT.1 A jury returned guilty verdicts on all counts. Thierry appeals, contending that

prosecutorial misconduct in closing argument deprived him of a fair trial and the sentencing

court erred in imposing various terms of community custody. Thierry also submits a pro se

statement of additional grounds for review, contending among other matters that the trial court

should have allowed him to present the testimony of a certain witness and should not have

admitted evidence that JT suffered psychological trauma. Because the prosecutor invited the

jury to decide the case on an improper basis, and the misconduct likely affected the verdict, we

reverse.




1
 Pursuant to General Order 2011-1 of Court of Appeals, Division II, the name of the minor will
be indicated with initials.
No. 45379-7-II


                                               FACTS

          In October 2012, Mujaahidah Sayfullah heard eight-year-old JT, her adopted son,2 say

the word “humping,” which she considered “inappropriate.” 5 Verbatim Report of Proceedings

(VRP) at 123-24. She asked where he had learned that word. When he “got quiet” and “didn’t

want to talk” about it, Sayfullah asked him if anyone had ever touched him inappropriately.

5 VRP at 123-24. JT eventually disclosed to Sayfullah and her husband that Thierry, JT’s

biological father, had “placed his penis in [JT’s] bottom” when JT had visited Thierry. 5 VRP at

123-24.

          Sayfullah took JT to see pediatric nurse practitioner Tracy Lin and related her concerns

that JT may have suffered sexual abuse. JT disclosed to Lin that Thierry had put “[h]is penis

inside [JT’s] bottom . . . [m]ore than once when [JT] was 4 year[s] old, 6 year[s] old and 8

year[s] old.” 6 VRP at 114. Lin advised Sayfullah to report the abuse allegation to police, which

Sayfullah did.

          Keri Arnold-Harms, a child interviewer with the Pierce County Prosecuting Attorney’s

Office, conducted a video recorded interview with JT. During the interview, JT described

several specific instances of sexual abuse. JT stated that these incidents occurred “sometimes

when [he] spent the night at [Thierry’s] apartment,” explaining that it happened “many times” at

the apartment, one time at his grandmother’s house, and one time at the home of Thierry’s

“wife,” Lorrie Robinson.3 Ex. 1.




2
 Sayfullah is the sister of JT’s biological mother and has raised him since he was three days old.
Thierry did not have formal visitation rights, but occasionally visited or had JT stay overnight
with him by mutual agreement with Sayfullah.
3
    Thierry described Robinson at trial as his “fiancee.” 7 VRP at 61.
                                                  2
No. 45379-7-II


       JT began counseling sessions at the Comprehensive Life Resources Children’s Advocacy

Center with mental health therapist Amber Bradford, to whom he also eventually disclosed that

Thierry had sexually abused him. JT also described psychological symptoms to Bradford, such

as nightmares, self-blame, and intrusive thoughts about or memories of the abuse. During

counseling with JT, Bradford wrote out his story, including descriptions of the abuse, more or

less as he told it, although she admitted that many of the words JT used came from “flash[

]cards” that she provided. 6 VRP at 79-82. Bradford also acknowledged that in counseling

sessions she makes no attempt to determine whether a child has truthfully disclosed the abuse,

gives the children positive reinforcement when they talk about the abuse, and suggests particular

feelings or symptoms that they might be experiencing.

1.     Pretrial Procedure

       The State charged Thierry with four counts of first degree child rape and two counts of

first degree child molestation. Thierry pled not guilty and proceeded to trial.

       The trial court held a hearing under RCW 9A.44.120 and ER 803 on the admissibility of

child hearsay testimony concerning statements JT made to Sayfullah, Lin, Arnold-Harms, nurse

Michelle Breland, and Bradford. The court ruled the testimony admissible, including the

recording of JT’s interview with Arnold-Harms.

2.     Trial Testimony

       At trial, the State’s witnesses testified to the facts as described above. The trial court

admitted the video recording of JT’s interview with Arnold-Harms into evidence, and it was

shown to the jury.




                                                 3
No. 45379-7-II


       JT testified, generally describing the abuse consistently with his prior statements, except

as to the timing and dates of specific incidents. His testimony concerning the timing of various

events was internally inconsistent and differed in some respects from his previous statements.

       On cross examination, defense counsel elicited testimony from JT that, shortly before he

told Sayfullah about the abuse, he had asked Thierry if he could go to live with Thierry and

Robinson, but Thierry refused. Robinson testified on Thierry’s behalf, stating that JT was very

happy to visit Thierry, was reluctant to leave, and often talked about wanting to move in with

Thierry.

       Thierry testified on his own behalf and denied the sexual abuse accusations. He

described one incident, however, in which he woke up and JT was touching Thierry’s penis.

Thierry testified that he responded by saying, “What the hell? . . . Man, do not do that. If you

ever want to see me again, that will not happen.” 7 VRP at 98. He testified that, later that

morning, he and JT and another male relative, one year younger than JT, were kneeling on the

bed looking out the window at a squirrel and that Thierry’s penis “might have grazed the back

of” JT. 7 VRP at 96. Thierry could not think of any reason why JT would accuse him, but stated

that he had a conversation with JT about living together, but had decided against it.

3.     Closing Argument, Verdict, and Sentence4

       After a few preliminary remarks, the deputy prosecutor’s closing argument turned to an

explanation of direct versus circumstantial evidence. This explanation included the following:

       None of you were present when these acts occurred. No one testified for you that
       they watched any of these acts happen. That would be direct evidence of the acts
       themselves, but that is not required and, if it were, the State could never prosecute
       any of these types of cases.

4
 Because we resolve the prosecutorial misconduct claim based only on that portion of the
prosecutor’s closing argument to which Thierry objected before the trial court, our discussion
here focuses on the language and context of that particular argument.
                                                 4
No. 45379-7-II



8 VRP at 89-90 (emphasis added). She made a similar argument shortly thereafter, in a

discussion of the sufficiency of the State’s evidence:

       Did [Thierry] rape and molest his son [JT]? Yes, he did. The evidence tells you
       that he did. What’s the evidence? [JT] is the evidence, and he is all that is required
       for you to find [Thierry] guilty of these crimes. If the law required more, if the law
       required anything, something, anything beyond the testimony of a child, the child’s
       words, [JT’s] words, those instructions would tell you that, and there is no
       instruction that says you need something else. And, again, if that was required, the
       State could rarely, if ever, prosecute these types of crimes because people don’t
       rape children in front of other people and often because children wait to tell.

8 VRP at 93 (emphasis added). She again returned to this motif near the end of her initial

closing remarks, in discussing the burden of proof:

               Now I want to talk just briefly about the standard of beyond a reasonable
       doubt. You don’t need to know all of the pieces. You don’t need to have all of the
       information or have all of the answers. If that were necessary, first of all, the
       standard would be beyond all doubt possible, but if that were necessary, once again,
       the State would not be able to prosecute any of these crimes or really any crime,
       actually, because how can you all as jurors who are selected from the community
       know nothing about any of the people involved, and certainly yourselves were not
       present for any act or crime that was committed, how can you know with 100
       percent certainty?

8 VRP at 106-07 (emphasis added).

       Thierry did not object to any of these arguments during the deputy prosecutor’s initial

remarks. In her closing argument, defense counsel suggested that JT may have initially accused

Thierry because Sayfullah and her husband “confronted” JT about using words “in a household

in which those words are not used,” and JT “need[ed] to explain those words away.” 9 VRP at 6.

She then sought to exploit inconsistencies in JT’s statements about when specific instances of

abuse occurred and differences between his statements and those of Sayfullah and other

witnesses to undermine his credibility.



                                                 5
No. 45379-7-II


       Defense counsel also offered other possible explanations for why JT might have falsely

accused Thierry. First, she argued that JT may have continued making allegations in his

counseling sessions because he received positive feedback from Bradford, who suggested

particular words to use with her flashcards. She also suggested that JT’s anger and

disappointment at not getting to live with Thierry may have motivated the accusations.

       Defense counsel then continued her efforts to rehabilitate Thierry’s credibility, making

the following argument:

               You know, something terrible did happen in this case, and that’s the story
       and these accusations. It’s a good thing to tell kids who may have been abused,
       “You didn’t do anything wrong. You’re not going to get in trouble.” It’s a good
       thing to positively reinforce kids, but it’s a very terrible thing when you help them
       to create the worse [sic] story any of us can imagine, that Al can imagine, with his
       own son, and how do you fight it? How do you prove that something did not
       happen? Well, you can’t, but if you’re willing to get up there on the witness stand,
       even though you have the right to remain silent, and face the lawyers trying to pin
       you down, your thought processes are going to come out. “I racked my brain. This
       is something that happened way back when.” He didn’t have to tell you that, but
       he did because the man is totally without guile and he just wanted the truth out.

9 VRP at 14. The State objected that defense counsel was vouching for a witness, and the judge

instructed the jury that they would be “the sole determiners of who is telling the truth and who

isn’t, not Counsel and not” the judge. 9 VRP at 14.

       Defense counsel then briefly returned to the topic of inconsistencies in JT’s statements

and his possible motives to lie. Finally, she concluded her argument by suggesting that JT may

be “punishing [Thierry] in some way and doesn’t really understand the import of what he’s

saying,” arguing that JT’s “story has way too many inconsistencies and things that cannot be

explained,” and urging the jury to return not guilty verdicts. 9 VRP at 16.




                                                6
No. 45379-7-II


       The prosecutor began her rebuttal by addressing defense counsel’s statement, made in the

context of discussing Bradford’s testimony, that adults should tell children who may have

suffered abuse that they did not do anything wrong and are not in trouble:

       [Defense counsel] says, “It’s a good thing to tell kids, ‘Tell someone if you’ve been
       abused. You’re not going to get in trouble.’” She said, “It’s a good thing to make
       sure that they know that they can tell when this has happened to them.” That
       statement contradicts everything that she just stood up here and argued to you
       about. How is it a good thing when basically the crux of her argument is, “They
       aren’t going to be believed. Children can’t be believed. There’s never any other
       physical evidence. We can’t believe what they say because they make up stories,”
       so how is it a good thing to tell them that they should tell somebody because we’re
       going to bring them in here to court to have a Defense attorney say, You can’t
       believe them.”

9 VRP at 16-17 (emphasis added). The prosecutor continued in this vein, returning to her public

policy theme:

       [Defense counsel] wants you to basically disregard everything that [JT] has said
       between what he told [Sayfullah], between what he told Ms. Arnold-Harms,
       between when he told his primary care provider Ms. Lin and what he told Amber
       Bradford. “Just disregard all of that because he’s a child, because he was 8 when
       he said these things and because he was 9 when he was on the stand. Nothing he
       said is credible so just disregard it all.” If that argument has any merit, then the
       State may as well just give up prosecuting these cases, and the law might as well
       say that “The word of a child is not enough.”

9 VRP at 17 (emphasis added). At that point Thierry objected that the prosecutor was “fueling

the passion and prejudice of the jury,”5 to which the prosecutor responded that hers was “[n]o

worse than Defense Counsel’s argument.” 9 VRP at 17. The court overruled the objection and

permitted the prosecutor to continue.



5
  After closing argument, defense counsel clarified outside the presence of the jury that she
specifically objected to the prosecutor’s argument that, if the jury accepted the defense theory,
“we might as well stop prosecuting cases,” which she thought “went over the line as far as
fueling the passion and prejudice of the jury.” 9 VRP at 31. The court disagreed.


                                                 7
No. 45379-7-II


         The jury returned guilty verdicts on all counts. The sentencing court imposed community

custody for life in the event Thierry is ever released, with numerous conditions. Thierry appeals.

                                            ANALYSIS

         In the published portion of this opinion, we hold that the prosecutor committed

prejudicial misconduct which had a substantial likelihood of affecting the verdict, and we reverse

Thierry’s convictions on that ground. In the unpublished portion, we decline to resolve his other

challenges, although we briefly discuss certain of them.

                                 I. PROSECUTORIAL MISCONDUCT

         Thierry contends that several of the remarks the deputy prosecutor made in closing

argument merit reversal. He alternatively contends that the cumulative effect of the improper

statements denied him a fair trial. We agree with Thierry that the deputy prosecutor’s argument

on JT’s credibility was improper and that it had a substantial likelihood of affecting the verdict.

1.       Standard of Review

         Prosecutors act as quasi-judicial officers who “represent[] the people and presumptively

act[] with impartiality in the interest of justice,” and therefore “must subdue courtroom zeal for

the sake of fairness to the defendant.” State v. Thorgerson, 172 Wn.2d 438, 443, 258 P.3d 43

(2011). Prosecutors “owe[] a duty to defendants to see that their rights to a constitutionally fair

trial are not violated.” State v. Monday, 171 Wn.2d 667, 676, 257 P.3d 551 (2011). Thus,

although prosecutors enjoy “wide latitude to argue reasonable inferences from the evidence,”

they “must ‘seek convictions based only on probative evidence and sound reason.’” In re Pers.

Restraint of Glasmann, 175 Wn.2d 696, 704, 286 P.3d 673 (2012) (quoting State v. Casteneda-

Perez, 61 Wn. App. 354, 363, 810 P.2d 74 (1991)), petition for cert. filed, No. 15-36 (July 9,

2015).


                                                 8
No. 45379-7-II


       As a general matter, to prevail on a prosecutorial misconduct claim a defendant must

show that the prosecutor’s conduct was both improper and prejudicial “in the context of the

record and all of the circumstances of the trial.” Glasmann, 175 Wn.2d at 704. “Allegedly

improper arguments should be reviewed in the context of the total argument, the issues in the

case, the evidence addressed in the argument, and the instructions given.” State v. Russell, 125

Wn.2d 24, 85-86, 882 P.2d 747 (1994).

       To establish prejudice sufficient to require reversal, a defendant who timely objected to

the challenged conduct in the trial court must “show a substantial likelihood that the misconduct

affected the jury verdict.” Glasmann, 175 Wn.2d at 704. Even plainly improper remarks from a

prosecutor do not merit reversal “if they were invited or provoked by defense counsel and are in

reply to his or her acts and statements, unless the remarks are not a pertinent reply or are so

prejudicial that a curative instruction would be ineffective.” Russell, 125 Wn.2d at 86.

2.     Appeal to Passion or Prejudice

       A. The Argument Was Improper

       It is improper for prosecutors to “‘use arguments calculated to inflame the passions or

prejudices of the jury.’” Glasmann, 175 Wn.2d at 704 (quoting AMERICAN BAR ASS’N,

STANDARDS FOR CRIMINAL JUSTICE, std. 3-5.8(c) (2d ed. 1980)). Argument that “exhorts the

jury to send a message to society about the general problem of child sexual abuse” qualifies as

such an improper emotional appeal. State v. Bautista-Caldera, 56 Wn. App. 186, 195, 783 P.2d

116 (1989) (emphasis omitted). We have similarly held that a prosecutor improperly appealed to

passion and prejudice by arguing “that the jury should convict in order to protect the community

[from drug dealing].” State v. Ramos, 164 Wn. App. 327, 338, 263 P.3d 1268 (2011) (discussing

United States v. Solivan, 937 F.2d 1146 (6th Cir. 1991)).


                                                  9
No. 45379-7-II


       Thierry contends that the prosecutor’s statement that, if defense counsel’s argument

concerning JT’s credibility “has any merit, . . . the State may as well just give up prosecuting

[child sex abuse] cases, and the law might as well say that ‘[t]he word of a child is not enough’”

also qualified as an improper appeal to passion and prejudice. 9 VRP at 16-17. Thierry relies

heavily on State v. Powell, 62 Wn. App. 914, 816 P.2d 86 (1991), a child molestation case in

which we held the following argument improper:

       [W]hat happens when we refuse to believe the children when we tell them, yes, if
       something happens you’re supposed to tell? And then when they do, in fact, tell
       something has happened to them, what do we do? We don’t believe them. We
       refuse to believe them. What does that tell the kids? . . . It tells them it’s fine.
       Yeah. You can go ahead and tell, but don’t expect us to do anything because if it’s
       an adult, we’re sure as heck going to believe the adult more than we believe the
       child. I mean, we know adults don’t lie; but, yeah, we know kids lie in things of
       that sort. . . . Isn’t that what we’re telling them with regard to this? Are we . . .
       declaring open season on children to say: Hey, it’s all right. You can go ahead and
       touch kids and everything.

Powell, 62 Wn. App. at 918 n.4. We held the resulting prejudice incurable and reversed, even

though Powell had not requested a remedial instruction in the trial court. Powell, 62 Wn. App. at

919.

       The argument here is similar to the prosecutor’s improper arguments in Powell

and Bautista-Caldera. The prosecutor’s message was that if the jury did not believe JT’s

testimony, and thus by implication acquitted Thierry, “then the State may as well just

give up prosecuting these cases, and the law might as well say that [t]he word of a child

is not enough.” 9 VRP at 16-17 (internal quotation marks omitted). The message, in

other words, was that the jury needed to convict Thierry in order to allow reliance on the

testimony of victims of child sex abuse and to protect future victims of such abuse. This

hyperbole invited the jury to decide the case on an emotional basis, relying on a


                                                 10
No. 45379-7-II


threatened impact on other cases, or society in general, rather than on the merits of the

State’s case.

       The State contends that the specific remarks to which Thierry objected “came in rebuttal

and were directly in response to defense counsel’s argument to remind the jury that the law does

not require more than the word of a child as defense counsel was suggesting in her argument.”

Br. of Resp’t at 15-16. The State further points out that the prosecutor did not explicitly ask the

jury to render a guilty verdict in order to send anyone a message or correct some societal ill, and

that she also accurately informed the jury that it should decide the case based on the court’s

instructions and the evidence presented.

       The prosecutor, however, made similar statements in her initial closing remarks

concerning the burden of proof and the difference between direct and circumstantial evidence,

suggesting that this argument was not merely a response to Thierry’s challenge to JT’s

credibility. More importantly, even if the prosecutor’s argument was deemed purely a response

to the defendant’s argument, defense counsel never suggested that the jury should not believe JT

because of his age. Nothing in defense counsel’s closing argument, therefore, warranted the

prosecutor’s message that the State may as well give up prosecuting child sex abuse cases if JT

were not believed and Thierry acquitted. Further, that the prosecutor did not explicitly call on

the jury to send a message or to protect children does not make the argument any less improper.

The implication is clear enough: were the jury to agree with defense counsel, they would put

other children in danger. Other remarks that immediately preceded Thierry’s objection,

furthermore, made the “send a message” implication perfectly clear. 9 VRP at 16-17 (“How is it

a good thing [to encourage children to report abuse] when basically the crux of [defense

counsel’s] argument is, ‘They aren’t going to be believed. . . . We can’t believe what they say


                                                 11
No. 45379-7-II


because they make up stories,’ so how is it a good thing to tell them that they should tell

somebody because we’re going to bring them in here to court to have a Defense attorney say,

‘You can’t believe them.’”).

         The prosecutor’s argument was improper in the context presented. The question remains

whether it posed a substantial likelihood of affecting the verdict.

         B. The Misconduct Was Prejudicial

         Thierry contends that the misconduct posed a risk of affecting the verdict sufficient to

merit reversal. This is so, he argues, because the State’s case relied almost entirely on JT’s

statements, which had not remained consistent and contradicted some of Sayfullah’s testimony,

and the prosecutor’s argument invited the jury to credit JT’s accusations for improper reasons.

We agree.

         As discussed, the Powell court held a similar argument so prejudicial as to be incurable

by remedial instruction. 62 Wn. App. at 919. On the prejudice question, Thorgerson is also

instructive. The Thorgerson court held improper a prosecutor’s argument that “[t]he entire

defense is sleight of hand” and “bogus” on the ground that it impugned the integrity of defense

counsel. 172 Wn.2d at 450-51. The prosecutor made this argument in response to evidence the

defense had presented that the defendant cared for his daughter, the alleged victim, which the

prosecutor regarded as immaterial. Thorgerson, 172 Wn.2d at 450-51.

         Although the court “conclude[d] that it was ill-intentioned misconduct,” it declined to

reverse, in part because the improper argument did not likely affect the outcome and because a

curative instruction could have alleviated any prejudice.6 Thorgerson, 172 Wn.2d at 452. In

reaching this result, the court relied on the fact that “the victim’s testimony was consistent


6
    Thorgerson did not object before the trial court. Thorgerson, 172 Wn.2d at 442.
                                                  12
No. 45379-7-II


throughout the trial and was consistent with what the witnesses testified she had told them before

the trial, with one exception.” Thorgerson, 172 Wn.2d at 452. The court also discussed the fact

that the evidence that the prosecutor’s improper argument encouraged the jury to disregard had at

best marginal relevance in the case. Thorgerson, 172 Wn.2d at 452.

       Here, Thierry did timely object, to no avail, so the efficacy of a curative instruction is not

at issue. In contrast to Thorgerson, the prosecutor’s improper argument went to the key issue in

the case: whether the jury should believe JT’s accusations. In further contrast, the

inconsistencies among JT’s statements, and between those statements and Sayfullah’s testimony,

open a realistic possibility that the jury may have disbelieved JT’s accusations absent the

improper argument.

       In addition, by framing her remarks as a response to defense counsel’s argument, the

prosecutor misrepresented that argument in a way that exacerbated the prejudice flowing from

the misconduct. The prosecutor described the “crux” of defense counsel’s argument as follows:

“Children can’t be believed. . . . We can’t believe what they say because they make up stories.”

9 VRP at 16. She went on to assert that defense counsel “wants you to basically disregard

everything that [JT] has said . . . because he’s a child, because he was 8 when he said these

things and because he was 9 when he was on the stand.” 9 VRP at 17.

       As noted, defense counsel never suggested that the jury should not believe JT because of

his age. Thierry’s attorney based her impeachment entirely on specific inconsistencies in JT’s

statements, possible motives to lie suggested by evidence in the record, and JT’s testimony that

he liked to write stories. Thierry’s attorney certainly never argued, as the prosecutor claimed,

that the jury should not credit JT’s testimony simply “because he’s a child.” 9 VRP at 17.




                                                 13
No. 45379-7-II


       The tactic of misrepresenting defense counsel’s argument in rebuttal, effectively creating

a straw man easily destroyed in the minds of the jury, does not comport with the prosecutor’s

duty to “seek convictions based only on probative evidence and sound reason.” Casteneda-

Perez, 61 Wn. App. at 363. “Because the jury will normally place great confidence in the

faithful execution of the obligations of a prosecuting attorney, [a prosecutor’s] improper

insinuations or suggestions are apt to carry more weight against a defendant.” Solivan, 937 F.2d

at 1150.

       The outcome of the case depended entirely on whether the jury chose to believe JT’s

accusations or Thierry’s denial. The prosecutor’s remarks created a substantial risk that the jury

decided to credit JT’s testimony for improper reasons. The prosecutor’s remarks exacerbated

that risk by misrepresenting defense counsel’s argument so as to unfairly undermine Thierry’s

defense.

       We hold that the improper argument to which Thierry timely objected requires reversal of

his convictions. Resolving the prosecutorial misconduct claim on this ground, we decline to

consider Thierry’s other challenges to the prosecutor’s closing argument.

                                         CONCLUSION

       The prosecutor’s argument about JT’s credibility was improper and had a substantial

likelihood of affecting the verdict. Therefore, we reverse Thierry’s convictions and remand for

further proceedings.

       A majority of the panel has determined that the remainder of this opinion lacks

precedential value and will not be printed in the Washington Appellate Reports. The remainder

of this opinion will be filed for public record in accord with RCW 2.06.040, and it is so ordered.




                                                14
No. 45379-7-II


                                 II. THIERRY’S REMAINING CLAIMS

       We decline to address Thierry’s claims regarding certain conditions of community

custody. Because the State largely concedes the impropriety of the challenged provisions, the

issues appear unlikely to arise should Thierry be resentenced on remand.

       We also decline to address the claims raised in Thierry’s statement of additional grounds

for review, which largely rely on matters outside the record or are too vague and conclusory to

merit consideration. We note only that Thierry failed to preserve his challenge to Bradford’s

testimony regarding JT’s trauma symptoms, as well as his claim that the trial court should have

allowed him to present the testimony of Linesa, Lorrie’s daughter.

       According to State v. Hamilton, “[e]ven if a defendant objects to the introduction of

evidence at trial, he or she ‘may assign evidentiary error on appeal only on a specific ground

made at trial.’” 179 Wn. App. 870, 878, 320 P.3d 142 (2014) (quoting State v. Kirkman, 159

Wn.2d 918, 926, 155 P.3d 125 (2007)). Thierry objected to Bradford’s testimony generally on

the ground that she did not qualify as an expert, not based on any specific ground involving the

substance of the trauma testimony. We thus decline to reach the claim under RAP 2.5.

       With respect to the testimony of Linesa, nothing in the record suggests that Thierry

sought to offer it. “The purpose underlying issue preservation rules is to encourage the efficient

use of judicial resources by ensuring that the trial court has the opportunity to correct any errors,

thereby avoiding unnecessary appeals.” Hamilton, 179 Wn. App. at 878. Thierry cannot now be

heard to complain about the absence of a witness whose testimony he never sought to offer in the

trial court. If Thierry alleges that he did seek to obtain Linesa’s testimony,7 the claim relies on


7
 The statement of additional grounds for review is ambiguous on this point. Statement of
Additional Grounds at 3 (“I feel Lorrie Robinson’s Daughter Linesa Robinson should have been
able to testify in the case.”).
                                                 15
No. 45379-7-II


matters outside the record. We decline to address it further. State v. McFarland, 127 Wn.2d

322, 335, 899 P.2d 1251 (1995); RAP 2.5.




                                                   BJORGEN, J.
 We concur:




JOHANSON, C.J.




SUTTON, J.




                                              16